DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 103 rejection of claims 1 and 7-8 have been considered and found persuasive due to rewriting the allowable subject matter of independent claim 2 into dependent claims 1 and 7-8, and the rejection has been withdrawn. See detailed reason for allowance below. 
Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Ransom et al. (US 8,050,713 B2) in view of Taylor et al. (US 7,298,960 B1): Ransom teaches a display control device that controls a display device, the display control device comprises: a storage unit that stores device information for indicating a state of each of the information processing devices and reception status information for indicating one of the information processing devices, which outputs a display image displayed by the display device ([Figs. 1-2] [col. 2 lines 10-30] [col. 6 line 37 to col. 7 line 10] [col. 8 lines 34-47] a remote control panel (RCP or KDU) for controlling an operation of plurality of radio devices having a predefined functional capability; a keypad for receiving user input commands for controlling the plurality of radio devices; a display unit for displaying information concerning an operational state and menu data of the plurality of radio devices; displaying the information on the display 108); 
([Figs. 1-2] [col. 2 lines 10-30] [col. 6 line 37 to col. 7 line 10] [col. 8 lines 34-47] receiving user input command for controlling plurality of radio devices using the predefined functional capabilities of the plurality of radio devices; the internal circuitry is configured to support radio command and radio control applications; configured to monitor the status, adjust the volume, frequency adjustments, etc.).
The difference between the prior art and the claimed invention is that Ransom does not explicitly teach wherein the display device includes two or more input units to which information processing devices are connected.
Taylor teaches wherein the display device includes two or more input units to which information processing devices are connected ([col. 5 lines 28-41] [col. 6 lines 54-67] the television 136 includes plurality of input devices (remote control, point input device, keyboard); the various components and functionality of the set-top box are incorporated into the television, rather than using two separate devices).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Ransom with teachings of Taylor by modifying the display device 108 of Ransom to include a television set-top box having two or more input units as taught by Taylor for the benefit of providing diagnostics information of the plurality of input devices to prevent a play back of the television program (Taylor [col. 1 lines 5-10]).
The difference between the prior art and the claimed invention is that the above prior art does not explicitly teach the device information includes information for indicating a peripheral device connected to the information processing device, information for indicating application software 
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of the above prior art to include the device information includes information for indicating a peripheral device connected to the information processing device, information for indicating application software installed in the information processing device, and information for indicating whether or not the application software is in operation, and the command generation unit determines first application software which is used for executing the instruction, determines a specific peripheral device related to the first application software, determines an instruction correspondence device which is one of the information processing devices to which the specific peripheral device is connected, from among the information processing devices, and generates a first command for switching the display image displayed by the display device to an image to be output from the instruction correspondence device. Therefore, the claimed invention is deemed novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656